It appears that Butsch was charged with possessing certain property for the manufacture of liquor and was found guilty of said charge by the mayor of the village of North Bend and assessed a fine of $800. Butsch being unable to pay this fine was placed in jail. The Hamilton Common Pleas granted a writ of habeas corpus on the ground that the judgment was subject to collateral attack and void; that the mayor had no jurisdiction to render judgment or of the person or subject matter. This judgment was reversed by the Court of Appeals.
Butsch in the Supreme Court contends:
• 1. That the mayor could not try the case because of his financial interest in the outcome thereof.
2. That by reason of this financial interest the mayor had no jurisdiction whatever.